Title: From Thomas Jefferson to William Short, 17 October 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Cowes Oct. 17. 1789.

Our ship has arrived here this evening, and if the wind permits we shall sail tomorrow. We have now lost exactly three weeks by  contrary winds: so that in spite of my efforts to be in readiness for a passage between the equinox and winter, we shall surely be thrown late into December and perhaps into January, for our captain tells us we cannot expect less than a nine weeks passage. The ship is of 300 tons, on her 4th. voiage, a good sailor, and we shall go the Southern rout, so that we may hope for good weather till we approach the coast of America. Trumbul has sailed I imagine with the same wind which brought our vessel here. Having nothing to communicate, and pressed with preparations for departure, I shall only beg you to remember me to all my American friends at Passy, to those of Chaville, of the Hotel de la Rochefoucauld, Mr. Mazzei, the Abbés and their house, and to be assured of the sentiments of esteem & attachment with which I am Dear Sir your affectionate friend and servt,

Th: Jefferson


Cowes. Oct. 21. Wind bound till now. We are just going on board with a doubtful wind.—Eod. die. The wind has become contrary and here we remain.

